ON PETITION FOR REHEARING AND MOTION TO MODIFY MANDATE.
The appellee Margaret Gray Patterson has petitioned for a restatement of a portion of the opinion, and a modification of the mandate, in respect to certain expenses of administration.
It is assumed in the original opinion that the expenses and compensation of the de facto trustees, amounting to $35,057.64, covered matters involved in the normal operation and 16.  administration of the trust. It is pointed out, however, that in the court's Finding No. 26 it is disclosed that only $2,000 of this amount accrued in the ordinary administration of the trust; that $1,000 represents charges for counsel fees incurred in partition suits; that the remaining $32,057.64 represents expenses and counsel fees involved in the present litigation. The original mandate directed that the entire amount be allowed as a charge against the trust, to be paid out of income. The mandate is modified in that respect, and the same is ordered allowed *Page 700 
and paid out of the trust, $2,000 out of income, and $33,057.64 out of the corpus.
The special judge before whom the issues were tried is directed to give notice, and an opportunity to be heard, to all of the parties; and to determine the reasonable value of the services, costs, expenses, and counsel fees of the receiver, and allow that portion of the same occasioned and incurred through the normal management and administration of the trust as a charge against the trust, to be paid out of income, and allow the remainder thereof, incurred through and because of this litigation, including the appeal, as court costs, charged against the appellants; and to determine and make a reasonable allowance for the expenses and counsel fees of the appellee Margaret Gray Patterson incurred in this litigation, and order the same paid out of the corpus of the trust; and the special judge is directed to make such further orders as shall be necessary to carry out all of the directions and mandates in the original opinion and in this opinion, including an order appointing a successor trustee; all to be embodied in a final decree.
The appellants had notice of this petition, and filed a brief in respect to the matters involved.
The appellants' petition for rehearing presents no question that was not considered and determined by the original opinion, and it is denied. *Page 701